 


110 HR 27 IH: To designate the exclusive economic zone of the United States as the 
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 27 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Issa introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To designate the exclusive economic zone of the United States as the Ronald Wilson Reagan Exclusive Economic Zone of the United States. 
 
 
1.Designation of the Ronald Wilson Reagan Exclusive Economic Zone of the United States 
(a)DesignationThe exclusive economic zone of the United States, as established by Presidential Proclamation Numbered 5030, dated March 10, 1983, is designated as the Ronald Wilson Reagan Exclusive Economic Zone of the United States. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the exclusive economic zone of the United States is deemed to be a reference to the Ronald Wilson Reagan Exclusive Economic Zone of the United States. 
 
